THE THIRTEENTH COURT OF APPEALS

                                   13-14-00036-CV


 Matthew Jenkins, Mary Jenkins a/k/a Mary Wine and Mary Jenkins as Next Friend of
                                  Widen Jenkins
                                        v.
                                   Dale McBride


                                  On Appeal from the
                       40th District Court of Ellis County, Texas
                                Trial Cause No. 85488


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



March 20, 2014